MEMORANDUM AND ORDER
FILIPPINE, District Judge.
This matter is before the Court on the application of Thomas Morse for the payment of attorneys’ fees out of the assets in the control of Gerhard J. Petzall, the Permanent Equity Receiver.
This Court by its Memorandum and Order dated June 14, 1984, 587 F.Supp. 391, has held that Morse violated Section 4b of the Commodity Exchange Act, 7 U.S.C. § 6b; as a result of this violation Morse’s customers suffered financial losses. The assets of Morse that are controlled by the Permanent Equity Receiver are not sufficient to restore to Morse’s customers the *678losses they have incurred as the result of Morse’s willful violations of the law. Thus, this Court believes that it would be unjust to further deplete the amount of money that can be returned to Morse’s customers by the payment of Morse’s attorneys’ fees out of the fund.
Accordingly,
IT IS HEREBY ORDERED that the application of Thomas Morse for payment of attorneys’ fees be and is DENIED.